DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 29 April 2021.
The amendment filed 29 April 2021 does not place the application in condition for allowance.
Because new grounds of rejection are presented which were not necessitated by Applicant’s amendment, the action that follow is a Non-Final Office Action.
Status of Claims
Claims 25–31 were added in the amendment filed 29 April 2021.
Claims 8 and 13 are withdrawn from consideration.
Claims 1–6, 9–12, 15, and 25–31 are pending before the Office and currently examined.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 27 recites the limitation “the seal is fully contained between the first metal layer and the second metal layer in the gap region”. However, the numerous drawings of the application show at least peripheral lateral sides which are not fully contained between the first and second metal layers. Thus, the limitation constitutes new matter.
Claim 28 recites the limitation “the seal is maintained free of contact with an electrolyte of the first cell or the second cell”. This limitation is not supported by the original disclosure, as the term “contact” includes indirect and direct contact, and by virtue of intervening layers of the device there exists at least indirect contact between the electrolyte and the claimed seal.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 27 recites the limitation “the seal is fully contained between the first metal layer and the second metal layer in the gap region”. However, the numerous drawings of the application show at least peripheral lateral sides which are not fully contained between the first and second metal layers. Thus it is unclear what is required for the seal to be “fully contained”  between the recited layers as claimed.
Claim 28 recites the limitation “the seal is maintained free of contact with an electrolyte of the first cell or the second cell”. However, the term “contact” includes indirect and direct contact, and by virtue of intervening layers of the device there exists at least indirect contact between the electrolyte and the claimed seal. Therefore, it is unclear what is required to meet the “maintained free of contact” between the seal and the electrolyte as claimed.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–6, 9–11, 15, 25, 26, and 29–31 are rejected under 35 U.S.C. 103 as being unpatentable over Strasser (US 4,317,864; hereinafter “Strasser”) in view of Kinoshita et al. (US 2009/0023059 A1; hereinafter “Kinoshita”).
Regarding claims 1 and 31, Strasser teaches a battery (Figs. 1–2; abstract and Col. 4, lines 36–49) comprising: 
a first cell and a second cell (battery includes a plurality of cells; see title, abstract, Col. 2, lines 12–19) disposed in a stacked orientation (see description of metallic contact pieces, i.e. 10, between spacer screens of adjacent cells, i.e. 18/19, and thus corresponding to stacked orientation for multiple cells of Fig. 1. See also Fig. 2 showing additional structure at the top and bottom of the cell of Fig. 1, thus corresponding to additional cells in a stacked configuration); 
a seal disposed between the first cell and the second cell (see seal corresponding to elastomer layer 26 disposed vertically at the end of the cells and therefore also between the first and second cells; Col. 5, lines 42–47); and 
an electrically conductive plate connecting the first cell with the second cell (see contact pieces 10 and screens 14/15, which would include 2 separate portions between stacked adjacent cells; Col. 4, lines 47–59), 
wherein the electrically conductive plate comprises a first metal layer (upper sheet 12 of the contact piece 10 of lower cell from Fig. 1) and a second metal layer (lower sheet 12 of the contact piece 10 of upper cell from modified Fig. 1), 
wherein the electrically conductive plate has a connection region (see connection region corresponding to center of the layers where the sheets 12 contact 
wherein the first metal layer and the second metal layer extend away from one another in the gap region to provide a separation between the first metal layer and the second metal layer (plural cells described above would have the respective sheets 12 extend away and separate between the upper sheet 12 of the contact piece 10 of lower cell and lower sheet 12 of the contact piece 10 of upper cell from modified Fig. 1), 
wherein the first cell contacts the first metal layer in the connection region, and wherein the second cell contacts the second metal layer in the connection region (contact between the different cell and their respective nickel sheets 12; Col. 5, lines 2–6).
While Strasser describes an elastomer used for the sealing frame portion (26; col. 5, lines 42–46), Strasser is silent to the to the seal being configured to expand to accommodate an increase of at least 10% of a distance separating the first metal layer and the second metal layer in the gap region in a direction of the stacked orientation while remaining sealed. The Examiner notes Applicant establishes materials for the seal to accommodate the increase of at least 10% of a distance in the z direction, i.e. the direction of the stacked orientation, while remaining sealed, includes silicon-based material, rubber, and other elastomeric materials (see paragraph 0046 on page 8 and paragraph 0086 on page 19 of the original-filed specification).
Kinoshita teaches batteries (abstract and paragraph 0098; Figs. 6 and 11). Kinoshita teaches the sealing material sealing the lateral ends of the battery are made of different resins, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Strasser and form the elastomeric seal from a rubber-based resin in order to allow for the seal to deform along with any deformation of the battery and maintain a long period of effective sealing to the battery, as taught above by Kinoshita. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Strasser and form the seal of rubber-based sealing material, because the selection of a known material based upon its suitability for its intended use supports a prima facie obviousness determination, especially since one of ordinary skill in the art has a reasonable expectation of success based upon the teachings of Kinoshita to the rubber based seal functioning to provide an effective and long lasting seal to batteries, as taught above (see MPEP 2144.07). The modification would necessarily result in a seal being made of a rubber-based resin sealing material, which is a flexible material, and corresponds to the seal materials disclosed in the instant specification as functioning to provide the claimed expansion and accommodation of increase in the distance between the first and second metal layers while remaining sealed, and thus is capable of expanding to accommodate the requisite increase of distance as recited in instant claim 1, given the use of the requisite rubber material recited instant claim 31, absent a showing to the contrary.

Regarding claim 3, Strasser further teaches the first cell and second cell each comprise a cathode, an anode (electrodes 16, 17; Col. 5, lines 5–9), a separator (18, 19, 20; col. 5, lines 7–17), and electrolyte (Col. 5, lines 25–35). 
Regarding claim 4, Strasser teaches the battery according to claim 3, and further teaches the electrolyte of the first cell and of the second cell are sealed in the respective cell (fig. 1). 
Regarding claim 5, Strasser further teaches the electrically conductive plate is a first electrically conductive plate (Figs. 1–2 between multiple cells), the battery further comprising: 
a second electrically conductive plate having a first metal layer and a second metal layer (see lower plates in Figs. 1–2 with multiple cells), wherein the first metal layer of the second electrically conductive plate contacts the second cell (i.e. upper layer 12 of lower plate 10 in Figs. 1–2); and
wherein the seal is disposed on the second metal layer of the first electrically conductive plate and the first metal layer of the second electrically conductive plate (see seal 26 in Figs. 1–2). 
Regarding claim 6, Strasser teaches the battery according to claim 5, and further teaches wherein the seal is disposed in the gap region (see sealant 26 in the gap region in Fig. 1). 
Regarding claim 9, modified Strasser further teaches wherein the electrically conductive plate is fluidly porous (see screens 14/15; Col. 4, lines 56–59).

a third cell and a fourth cell forming a second cell stack (i.e. adjacent lower cells; Figs. 1 and 2), the second cell stack disposed between the second conductive plate and a third conductive plate (stacked between the adjacent conductive plates 10 and the next plate 10 of the adjacent cell(s)). 
Regarding claim 11, modified Strasser teaches the battery according to claim 10, and further teaches the first, second, and third conductive plates are fluidly porous (piece 10 include nickel screens 14/15, which are porous as claimed; Col. 5, lines 2–6).
Regarding claim 15, modified Strasser teaches the battery according to claim 3, and further teaches wherein the first battery cell includes a separator (i.e. 18, 19, 20 of each cell), and the separator is coated with ceramic materials (asbestos diaphragms 18, 19).
Regarding claim 25, modified Strasser further teaches a first surface of the first metal layer is coupled with a first surface of the second metal layer in the connection region (see indirect coupling of the first and second metal layers in the connection region in Figs. 1–2).
Regarding claim 26, modified Strasser teaches the device of claim 25, and further teaches the seal extends between the first surface of the first metal layer and the first surface 
Regarding claim 29, modified Strasser further teaches the seal is a first seal, the battery further comprising a second seal, wherein the first cell comprises a current collector, and wherein the second seal is coupled between the current collector of the first cell and the first metal layer of the electrically conductive plate (see additional seals 26 in Figs. 1-–2 and between multiple cells as claimed).
Regarding claim 30, modified Strasser further teaches the second seal is in contact with an electrolyte of the first cell (see indirect contact through intervening layers, see also contact with electrolyte channel 22; Col. 5, lines 29–30)
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Strasser in view of Kinoshita as applied to claim 1 above, and further in view of Wang et al. (US PG Publication 2010/0134942 A1; hereinafter “Wang”).
Regarding claim 12, modified Williams teaches the battery according to claim 1, the limitations of which are set forth above. However, modified Williams is silent to a thermally sensitive layer disposed in the connection region between the first cell and the second cell, wherein the thermally sensitive layer is electrically conducting below a temperature threshold and electrically insulating above the temperature threshold. 
Wang teaches positive temperature coefficient (PTC) materials in batteries (abstract, paragraphs 0005 and 0039), and teaches the PTC material is used for over-current protection as well as over-temperature situations. When the current or temperature of the device exceeds a set value, the resistance immediately increases by over 104 ohm to a high resistance state and 
The devices of modified Strasser and Wang are analogous references in the field of batteries and protection elements for batteries. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Strassr and include a PTC material between the current collectors, as taught above by Wang, in order to protect the battery from over-temperature and over-current situations by preventing the flow of current in the aforementioned overage situations, as taught by Wang. The modification would necessarily result in a thermally sensitive layer disposed in the connection region between the first and second cells (see PTC material between conductors of the conductive plate of modified Strasser, between the first and second cells), and wherein the thermally sensitive layer is electrically conducting below a temperature threshold and electrically insulating above the temperature threshold (see Wang to 104 Ohm increase to high resistance state, thereby preventing the flow of electricity and reading on “electrically insulating” above the temperature threshold, as claimed).
Response to Arguments
Applicant’s arguments, see pages 6–7, filed 29 April 2021, with respect to the rejection(s) of claim 1 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Strasser and Kinoshita, as set forth above.
Applicant’s arguments with respect to claims dependent from independent claim 1 have been fully considered, but are not persuasive. Applicant premises the allowability of dependent claims on the incorporations of new features into the amended independent claim. No additional arguments are presented. However, as discussed above and in the new grounds of rejection, the independent claim has been rejected in light of the prior art. Therefore, the dependent claims are rejected as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197.  The examiner can normally be reached on M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726